 IntheMatter of THECLEVELAND BRASSMANUFACTURINGCOMPANYandLOCAL15,NATIONAL ASSOCIATION OF DIE CASTING WORKERS(CIO)Case No. R-2658.-DecidedJuly 10, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Hugh E. Sperry,for the Board.Stanley and Smoyer,of Cleveland, Ohio, for the Company.Mr. E. S. Crudele,of Cleveland, Ohio, for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 10, 1941, Local 15, National Association of Die CastingWorkers (CIO), herein called the Union, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petitionallegingthat a question affectingcommercehad arisen concerning the repre-sentation of employees of The Cleveland Brass Manufacturing Com-pany, herein called the Company, engaged in the manufacture andproduction of rough plumbers' goods, oil-dispensing equipment, andvalves at Cleveland, Ohio, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June 14,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On June 11, 1941, the Company, the Union, and theRegional Director entered into a "STIPULATION FOR CERTIFI-CATION UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballotwas con-ducted on June 16, 1941, under the direction and supervision of the33 N. L.R. B., No. 64.320 THE CLEVELAND BRASS MANUFACTURING COMPANY321Regional Director, among all production and maintenance employeesand assistant foremen employed by the Company, exclusive of officeemployees, plant-protection employees, foremen, and supervisors of ahigher rank, to determine whether or not they desired to be repre-sented by the Union.On June 17, 1941, the Regional Director issuedand duly served upon the parties his Election Report on the ballot.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Totalon eligibilitylist---------------------------------------163Total ballotscast-------------------------------------------141Totalballots challenged-------------------------------------0Total blankballots------------------------------------------1Total void ballots-------------------------------------------1Total valid votescast---------------------------------------139Votes cast for Local15,National Association of Die CastingWorkers (CIO)--------------------------------T----------120Votes castagainst Local15, National Associationof Die CastingWorkers (CIO)------------------------------------------19Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Cleveland Brass Manufacturing Com-pany, Cleveland, Ohio, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and assistant fore-men employed by the Company, exclusive of office employees, plant-protection employees, foremen, and supervisors of a higher rank, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.Local 15, National Association of Die Casting Workers (CIO),has been designated and selected by a majority of the employees inthe above unit as their representative for the purposes of collectivebargaining, and is the exclusive representative of all the employees insaid unit, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 322DECISIONS OF NATIONAL LABOR.RELATIONS BOARDIT IS HEREBY CERTIFIED that Local 15, National Association of DieCastingWorkers (CIO), has been designated and selected by amajority of the production and maintenance employees and assistantforemen of the Company, excluding office employees, plant-protectionemployees, foremen, and supervisors of a higher rank, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto the provisions of Section 9 (a) of the Act, Local 15, NationalAssociation of Die Casting Workers (CIO), is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.